 

Exhibit 10.36

 

DATED 12 December 2013

 

 

 

ENDEAVOUR ENERGY UK LIMITED

 

 

 

- and -

 

 

 

SAND WAVES S.A.

 

____________________________________________________________

DEED OF GRANT OF A PRODUCTION PAYMENT
in respect of

United Kingdom Continental Shelf
Seaward Production Licence P.1615 (Block 15/26c) and Seaward Production Licence
P.226 (Block 15/27 Area E) (the Rochelle Field)

____________________________________________________________

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

TABLE OF CONTENTS 

 

DEFINITIONS AND INTERPRETATIONS


1 

GRANT OF PRODUCTION PAYMENT


7 

SALE AND PAYMENT


8 

TAX


10 

MAINTENANCE OF THE LICENCES AND CONDUCT OF OPERATIONS


13 

 RIGHT TO AUDIT


13 

MEASUREMENT METHODS


14 

DEVELOPMENT


14 

CONFIDENTIALITY


14 

NOTICES


14 

ASSIGNMENT


14 

GOVERNING LAW AND JURISDICTION


15 

EXPERT DETERMINATION


15 

GENERAL 


15 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

DEED OF GRANT DATED 12 December 2013

BETWEEN:

(1)ENDEAVOUR ENERGY UK LIMITED, a company incorporated in England and Wales
(registered number 05030838) whose registered office is at 33rd Floor,
CityPoint, One Ropemaker Street, London EC2Y 9UE (the "Grantor"); and

(2)SAND WAVES S.A., a  public limited liability company (société anonyme)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 40 Avenue Monterey, L-2163 Luxembourg, Luxembourg,
having a share capital of US$50,000 and being registered with the Luxembourg
trade and companies register under number B 28.967 (the "Grantee").

RECITALS:

(A)The Grantor has agreed to grant to the Grantee the Production Payment with
respect to the proceeds of sale of any and all Petroleum produced from the area
covered by the Subject Interests on and subject to the following terms and
conditions.

(B)The Grantor received the written approval of the Secretary to enter into this
Agreement and grant the Production Payment on 9 August 2013.

IT IS AGREED:

1.



DEFINITIONS AND INTERPRETATIONS

1.1



In this Agreement, save where the context otherwise requires, the following
words and expressions have the following meanings:

“Agreement” means this deed of grant of a production payment between the
Parties, including the Schedules.

“Available Production” for each Relevant Period, Petroleum produced and saved
during such Relevant Period from all wells situated on, produced from or
allocated to the Subject Interests and to which the Grantor is entitled as at
the date of this Agreement or such lesser percentage interest share as may be
held by the Grantor from time to time after deduction of Petroleum which: (i)
may be used in the conduct of operations during such Relevant Period; or (ii) is
produced from a well pursuant to a non-consent provision in which the Grantor
has not elected to participate; or (iii) is required to be delivered during such
Relevant Period to persons under the forward sale, prepayment or similar
arrangements entered into by the Grantor in accordance with Clause 3.7(a).  

“Blocks” means Block 15/26c of Licence P.1615 and Block 15/27 Area E of Licence
P.226.

“BTU” means British Thermal Unit.





1

 

 

 

--------------------------------------------------------------------------------

 

 

“Business Day”  means any day (other than a Saturday, Sunday or public holiday)
on which banks in the City of London, United Kingdom and in New York, New York,
USA are generally open for business.

“Code” has the meaning specified in Clause 4.16.

“Contest” has the meaning specified in Clause 4.4.

“Conversion Rate” means the close spot mid-trade composite (London) rate for a
transaction between Dollars and Pound Sterling as quoted on Bloomberg on the
Relevant Date or, if no such rate is quoted, the rate quoted by an authorised
dealer of foreign exchange to be selected by the Grantor and approved by the
Grantee. 

“CPDI Regulations” has the meaning specified in Clause 4.16.

“Current Market Value” means the volume weighted average price (whether fixed or
floating) per barrel or BTU actually received by the Grantor at the point of
sale for its share of production and sold from its share of Petroleum allocated
to the Subject Interests for the Relevant Period, provided that:

(a)



the relevant contract or other agreement was negotiated and agreed to on an open
market, arm’s length basis;

(b)



the said price actually received shall be reduced by an appropriate share of
customary marketing fees and be net of VAT or similar Tax due out of the
proceeds of such Petroleum sales; and

(c)



the price per barrel or BTU received by the Grantor under any forward sale,
pre-payment or other similar arrangements entered into in accordance with this
Agreement or under any financial hedge shall be disregarded for the purposes of
the foregoing calculation.

Where any amount received by the Grantor is not denominated in Dollars, these
shall be translated at the Conversion Rate on the Relevant Date, or where the
Relevant Date is not a Business Day, on the next Business Day after the Relevant
Date.

“DECC Measurement Guidance” means the Department for Energy & Climate Change
Guidance Notes for Petroleum Measurement in force from time to time.

“Deficiency Amount” for a Relevant Period, means the aggregate amount of any
Shortfalls outstanding from any prior Relevant Periods plus all amounts owing
pursuant to Clauses 4.1, 4.6 and 4.8(c) of this Agreement and Clause 10 of the
Sale and Purchase Agreement, which shall be multiplied by nine point seven five
per cent. (9.75%)  per annum accruing on such Deficiency Amount either (i) with
respect to any shortfall, the Settlement Date on which such Deficiency Amount
would have been paid had the Target Dollar Amount been reached; or (ii) with
respect to any amount owing pursuant to Clauses 4.1, 4.6 and 4.8(c) of this
Agreement and Clause 11 of the Sale and Purchase Agreement, the date on which
such amount became due and payable in accordance with the terms of this
Agreement or the Sale and Purchase



2

 

 

 

--------------------------------------------------------------------------------

 

 

Agreement (as applicable), in each case up to the date on which such Deficiency
Amount is no longer outstanding.

 

“Dispute” has the meaning specified in Clause 12.2.

 

“Dollars” or “$” means the legal tender of the United States of America.

 

“Effective Date” means the date of this Agreement.

 

“Encumbrances” means all liens, charges (whether fixed or floating), farm-in or
earn-in rights, royalty interests, pledges, options, net profit interests,
rights of pre-emption, mortgages or other similar third party rights securing
any obligation of any person or any other type of preferential arrangement
having similar effect.

“Equivalent” means, on the date on which any forward sale, prepayment or other
similar arrangement is made pursuant to Clause 3.7 and denominated in a currency
other than Dollars, the amount of such currency that is equal to twenty five
million Dollars ($25,000,000), calculated at the close spot mid-trade composite
(London) rate for a transaction between Dollars and such currency as quoted on
Bloomberg on such date or, if no such rate is quoted, the rate quoted by an
authorised dealer of foreign exchange to be selected by the Grantor and approved
by the Grantee.

“Existing Security” means the security created pursuant to the following
security documents:

(a)



a debenture dated 12 April 2012 between the Grantor and Cyan Partners, LP and a
supplemental agreement relating to the debenture dated 31 May 2012 between the
Grantor and Cyan Partners, LP;

(b)



the English security agreement entered into between the Grantor and Cidoval S.à
r.l. originally dated 30 April 2013 and subsequently amended and restated on 21
May 2013; and

(c)



the Deed of Reassignment and Charge entered into between the Grantor and MC
Admin Co LLC dated as of 29 August 2013.

in each case, as amended, restated, modified and/or supplemented from time to
time.

“Maximum Percentage” means:

(a)



forty per cent (40%) of Available Production for the period through and
including the first six (6) Settlement Dates;

(b)



and for the period thereafter:

(A)



if the Second Consent has not been obtained on or before the Second Consent
Deadline Date,  fifty per cent. (50%) of Available Production; and



3

 

 

 

--------------------------------------------------------------------------------

 

 

(B)



if the Second Consent has been obtained on or before the Second Consent Deadline
Date, ninety per cent. (90%) of Available Production, 

in each case being the maximum percentage of Available Production to which the
Grantee shall be entitled for each Relevant Period. 

“MC Admin Co LLC” means MC Admin Co LLC, a limited liability company
incorporated and registered in the State of Delaware.

“New Pearl Reimbursement Agreement” has the meaning given to such term in the
Security Agreement (as defined in the Sale and Purchase Agreement).

“Party” or “Parties” means a party or parties to this Agreement.

“Payee” has the meaning specified in Clause 4.11.

“Payor” has the meaning specified in Clause 4.11.

“Permitted Encumbrances” means the following:

(a)Encumbrances arising under the Licence Interest Documents;

(b)liens for taxes and royalties payable to HMRC pursuant to or in connection
with a Licence;

(c)      repairmen’s, mechanic’s, contractor’s or other similar liens or charges
arising in the ordinary course of business;

(d)Existing Security; and

(e)  Encumbrances arising under the Production Payment Security Documents.

“Petroleum” has the meaning ascribed to it under the Licences.

“Pound Sterling” or “£” means the legal tender of the United Kingdom of Great
Britain and Northern Ireland.

“Production Payment” has the meaning ascribed to it in Clause 2.1.

“Production Payment Percentage” for each Relevant Period, means a percentage of
Available Production for such Relevant Period up to the Maximum Percentage,
which shall be calculated as follows:

{(Target Dollar Amount for the Settlement Date falling immediately following
such Relevant Period + Deficiency Amount) / Current Market Value } * 100

Available Production

as may be adjusted in accordance with Clauses 4.1, 4.6, and 4.8(c) of this
Agreement and Clause 10.12 of the Sale and Purchase Agreement.





4

 

 

 

--------------------------------------------------------------------------------

 

 

“Production Payment Security Documents” means the documents listed in paragraphs
(b) to (e) (inclusive) of the definition of “Completion Documents” set out in
the Sale and Purchase Agreement.

“Purchase Price” means the aggregate of the Purchase Price (as defined in the
Sale and Purchase Agreement), and any other further payments from time to time
made by the Grantee to the Grantor in consideration for an increase in the value
of the Production Payment.

“Relevant Date” means the date on which a payment is actually received by the
Grantor in respect of its share of Petroleum allocated to the Subject
Interests. 

“Relevant Period” means a period up to but not including a Settlement Date. For
the avoidance of doubt, the first Relevant Period shall be the period from and
including the Effective Date up to but not including the first Settlement Date,
with the following Relevant Period being from and including the first Settlement
Date up to but not including the next Settlement Date.

“Relevant Schedule” means:

(a)



from the date hereof until the Second Consent Deadline Date, Schedule 2,

(b)



on and from the Second Consent Deadline Date:

(i)



if the Second Consent has been obtained pursuant to Clause 2.8, Schedule 2;

(ii)



if the Second Consent has not been obtained pursuant to Clause 2.8, Schedule 2A.

“Revolving Credit Agreement” has the meaning given to such term in the Security
Agreement (as defined in the Sale and Purchase Agreement).

“Sale and Purchase Agreement” means the sale and purchase agreement between the
Parties dated 12 December 2013.

“Second Consent” has the meaning given to it in Clause 2.8.

“Second Consent Deadline Date” means the date falling thirty (30) days after the
Completion Date.

“Secretary” means the Secretary of State for Energy & Climate Change, or any
other person discharging the function of the Secretary of State in respect of
the Licences.

“Settlement Date” means:

 

(a)



from the date hereof until the Second Consent Deadline Date, each date set out
in Schedule 1 as “Settlement Dates”,

(c)



on and from the Second Consent Deadline Date:



5

 

 

 

--------------------------------------------------------------------------------

 

 

(i)



if the Second Consent has been obtained pursuant to Clause 2.8, each date set
out in Schedule 1 as “Settlement Dates”; and

(ii)



if the Second Consent has not been obtained pursuant to Clause 2.8, each date
set out in Schedule 1A as “Settlement Dates”; and 

(d)



only to the extent that there exists a Deficiency Amount following the final
Settlement Date referred to in paragraph (a) or (b) (as applicable) above, each
succeeding 31 March, 30 June, 30 September and 31 December thereafter until such
time as the Deficiency Amount is reduced to zero.

“Shortfall” means an amount, if any, by which the proceeds from the sale of
Petroleum for a Relevant Period delivered to the Grantee is less than the Target
Dollar Amount for such Relevant Period.

 

“Subsidiary”  has the meaning given to such term in the Revolving Credit
Agreement.

 “Target Dollar Amount” shall:

 

(a)



for each Settlement Date specified in paragraph (a) or (b) (as applicable) of
such definition, means the Dollar Amount set out next to the relevant Settlement
Date in Schedule 1 or, if the Second Consent has not been obtained on or prior
to the Second Consent Deadline Date, Schedule 1A, next to the relevant
Settlement Date; and

(d)



for each Settlement Date set out in paragraph (c) of such definition, be deemed
to be zero.

“Tax Assessment” has the meaning specified in Clause 4.4.

 

“Termination Amount” means the amount specified as the “Termination Amount” in
Schedule 1 or,  if the Second Consent has not been obtained on or prior to the
Second Consent Deadline Date, Schedule 1A.

 

“Unpaid Amount” has the meaning specified in Clause 3.2.

 

“VAT” means value added tax imposed under the Value Added Tax Act 1994.

 

1.2



Unless otherwise defined herein, capitalised terms shall have the meaning
attributable to such terms in the Sale and Purchase Agreement.

1.3



All references to Clauses, Schedules and Recitals are, unless otherwise
expressly stated, references to clauses and schedules of and recitals to this
Agreement.

1.4



The table of contents and headings in this Agreement are inserted for
convenience only and shall not affect the meaning or construction of this
Agreement.

1.5



Any reference to any statute or statutory instrument in this Agreement shall be
a reference to the same as amended, supplemented or re-enacted from time to
time.



6

 

 

 

--------------------------------------------------------------------------------

 

 

1.6



Unless the context otherwise requires, reference to the singular shall include
the plural and vice versa, reference to any gender shall include all genders,
and references to persons shall include natural persons, bodies corporate,
unincorporated associations, partnerships, government or state (whether or not
having separate legal personality).

1.7



Unless the context otherwise requires, references to documents and agreements
shall be construed as references to those documents or agreements as may have
been amended, supplemented and/or novated from time to time.

1.8



In the event of any inconsistency between the main body of this Agreement and
the Sale and Purchase Agreement in respect of the subject matter hereof, this
Agreement shall prevail.

1.9



References in this Agreement to the words "include", "including" and "other"
shall be construed without limitation.

2.



GRANT OF PRODUCTION PAYMENT

2.1



In consideration for receipt of the Purchase Price, as of and from the Effective
Date the Grantor hereby grants to the Grantee a production payment equal to the
Production Payment Percentage of the proceeds of the sale of Available
Production from the Subject Interests (the “Production Payment”), free and clear
of any and all Encumbrances (except the Permitted Encumbrances) and all costs,
expenses and deductions whatsoever, including all development, production,
operational and Decommissioning Liabilities.   

2.2



As and when the aggregate Production Payment paid by the Grantor to the Grantee
in free and clear funds equals the Termination Amount, no Deficiency Amount is
outstanding and no other amount is due and payable or will become due and
payable on the last day of the current Relevant Period under or in connection
with this Agreement or the production of Petroleum permanently ceases from the
Subject Interests (whichever is the earlier), the rights and obligations under
this Agreement shall immediately cease and determine and any and all security or
credit support arrangements entered into in connection with this Agreement shall
also cease and determine.

2.3



For the avoidance of doubt, the Production Payment is a non-operating,
non-expense and non-recourse bearing right and interest which does not include,
is not subject to, and does not carry with it, any obligations, liabilities or
burdens in relation to the Licences, the Rochelle UUOA or the Subject Interests
other than as expressly set out in this Agreement and the Sale and Purchase
Agreement.

2.4



The Grantee shall look solely to the proceeds from the sale of Available
Production attributable to the Production Payment Percentage under this
Agreement for satisfaction and discharge of all amounts due pursuant to such
Production Payment, and the Grantor shall not be personally liable for the
payment and discharge thereof.

2.5



Nothing in Clause 2.4 above, shall:



7

 

 

 

--------------------------------------------------------------------------------

 

 

(a)



relieve the Grantor of its liability to account to the Grantee for the
Production Payment Percentage of the proceeds of sale of Available Production
which the Grantor received from the sale of such Available Production and which
the Grantor fails to deliver to the Grantee in accordance with this Agreement;

(b)



relieve the Grantor of any obligation to respond in damages for breach of any of
the warranties, covenants or other obligations set out in this Agreement and
agreements entered into in connection herewith;

(c)



relieve the Grantor of its liability to make direct payment to the Grantee of
any and all amounts falling due under and in accordance with Clause 3.2; and

(d)



shall prevent the Grantee from being able to enforce its security in accordance
with the terms of the Production Payment Security Documents and to look to the
proceeds of such security for satisfaction and discharge of any and all amounts
owing hereunder and in connection herewith, subject to the principle in Clause
2.4 that the Grantee shall only be entitled to enforce the security in order to
recover amounts with respect to the proceeds from the sale of Available
Production attributable to the Production Payment Percentage to which it would
have been entitled under this Agreement.

2.6



The Production Payment on Petroleum produced and saved from or allocated to the
Subject Interests shall not be taken in kind by the Grantee and shall be payable
only in money.

2.7



All payments made pursuant to the terms of this Agreement, whether in respect of
a Production Payment or otherwise, shall be made in Dollars.

2.8



The Grantor shall use reasonable efforts to procure the written approval of the
Secretary for the terms of the Production Payment to permit the maximum
percentage of Available Production to which the Grantee shall be entitled
pursuant to the terms of this Agreement, for all periods following the sixth
(6th)  Settlement Date, to equal ninety per cent. (90%) of Available Production
(the “Second Consent”). The Grantor shall promptly deliver to the Grantee the
request for the Second Consent and the response from the Secretary and any other
written correspondence between the Secretary and the Grantor related to the
Second Consent.

3.



SALE AND PAYMENT

3.1



With effect on and from the date hereof, the Grantor will be responsible for the
marketing and sale of Available Production attributable to the Production
Payment at the Current Market Value and the Grantor will disburse to the Grantee
an amount equal to the sale proceeds thereof multiplied by the Production
Payment Percentage to be paid within twenty (20) days after the end of each
Relevant Period, provided that a sale has been made in such Relevant Period, by
wire transfer to such account as shall be notified in writing by the Grantee to
the Grantor. 

3.2



If the Grantor fails to pay any amount payable by it in accordance with Clause
3.1 above on its due date (the “Unpaid Amount”), it shall become liable to pay
forthwith



8

 

 

 

--------------------------------------------------------------------------------

 

 

an additional amount equivalent to 2% (two per cent.) per annum on such Unpaid
Amount, payable quarterly in arrears.

3.3



At the time of payment, the Grantor shall provide to the Grantee a detailed
statement showing the quantity and kind of Petroleum produced from or allocated
to the Subject Interests in the Relevant Period, the Current Market Value and
the Conversion Rates, together with a calculation of the Production Payment for
such Relevant Period and any other information that the Grantee and/or the
Grantor shall deem reasonably necessary to confirm the Grantee's entitlement.

3.4



The Grantor shall ensure that all proceeds it receives from or in connection
with the sale of its share of Petroleum allocated to the Subject Interests for
each Relevant Period is deposited directly by the relevant contract
counterparties into the applicable Rochelle Payment Account.

3.5



If the Grantor shall wish to sell any Petroleum attributable to the Production
Payment for less than the Current Market Value, the Parties shall agree upon the
fair market value at which such Petroleum may be sold and such fair market value
shall be adopted (and shall replace the Current Market Value) for the purposes
of quantifying the Production Payment relating to such Available Production.

3.6



If the Parties are unable to agree upon the fair market value or on a mechanism
for determining the same pursuant to Clause 3.5 within seven (7) days, the
matter may be referred by the Grantee to an independent expert pursuant to
Clause 13, provided that in making such determination the independent expert
will have regard to the principle that the Grantee should not be required to
accept any price or mechanism if and to the extent that the application of the
same would result in the Grantee receiving a lower price for the Production
Payment than would otherwise have been the case if the same were sold on an open
market, arm's length basis.

3.7



The Parties hereby agree that the Grantor shall be entitled to enter into any
forward sale, pre-payment or other similar arrangements without the prior
consent of the Grantee provided that at any one time the aggregate Dollar value,
based on the price actually payable under the relevant transaction, of all
Petroleum required to be delivered by the Grantor to counterparties and
outstanding under all such forward sale, pre-payment or other similar
arrangements shall not be in excess of:

(a)



twenty-five million Dollars ($25,000,000) or, without duplication, the
Equivalent in aggregate in respect of the Subject Interests; and

(b)



twenty-five million Dollars ($25,000,000) or, without duplication, the
Equivalent in aggregate in respect of the other assets of the Grantor,

at any one time other than with the prior written consent of the Grantee.



9

 

 

 

--------------------------------------------------------------------------------

 

 

4.



TAX

Tax indemnity

4.1



Subject to Clause 4.2, if the Grantee suffers a UK tax liability as a result of
entering into the Sale and Purchase Agreement or the transactions contemplated
by this Agreement, the Grantor shall indemnify the Grantee for such UK tax
liability (including any interest and penalties), such indemnity to be satisfied
by way of an increase in the Production Payment Percentage so that, overall, the
Grantee is in no better or worse position than it would have been had no such UK
tax liability been imposed.

4.2



Clause 4.1 above shall not apply: 

(a)



to the extent the Tax liability arises as a result of:

(i)



the Grantee being resident for tax purposes in the UK; or

(ii)



the Grantee having a permanent establishment in the UK (other than a permanent
establishment which arises solely as a result of the transactions contemplated
by this Agreement); or

(iii)



the Grantee becoming resident for tax purposes in any jurisdiction other than
Luxembourg other than as a result of the capitalisation or capital structure of
the Grantee; or 

(b)



to the extent the tax liability would not have arisen had the Grantee complied
with its obligations under Clause 4.12 or Clause 4.13.  

4.3



Any increase in the Production Payment Percentage pursuant to Clause 4.1 shall
be satisfied on the Settlement Date immediately following the date on which the
tax in question becomes recoverable by HMRC. 

4.4



In the event the Grantor is required to indemnify the Grantee pursuant to Clause
4.1, the Grantee shall take such action, at the sole cost and expense of the
Grantor, as the Grantor may reasonably request to avoid, dispute, resist,
appeal, compromise or defend any assessment (a “Contest”) of the Grantee to tax
by HMRC (the “Tax Assessment”).  The Grantor shall have the right to control any
proceedings taken in connection with the Tax Assessment and agrees to pay
directly to the taxing authority any required payments of tax, interest and
penalties that are required to be paid in connection with, or as a precondition
to, such Contest. The Grantee shall provide the Grantor with copies of all
correspondence and documentation relating to the Tax Assessment and such other
information, assistance and access to records and personnel as it reasonably
requires.  The Grantee shall procure that no tax claim, action or issue in
respect of which the Grantor could be required to make a payment under this
Agreement is settled or otherwise compromised without the Grantor’s prior
written consent (not to be unreasonably withheld).

4.5



Notwithstanding the foregoing, the Grantee shall not be required to Contest or
continue any Contest of a Tax Assessment if:



10

 

 

 

--------------------------------------------------------------------------------

 

 

(a)



the Grantee considers (acting reasonably) that it will not be properly
reimbursed for costs and expenses already incurred in connection with the
Contest of such Tax Assessment;

(b)



the Grantor has not furnished the Grantee with written advice from a law firm
practicing in relation to English law in form and substance reasonably
satisfactory to the Grantee to the effect that there is a reasonable basis for
the Contest; or

(c)



the Grantee considers, in its reasonable discretion, such Contest might
materially prejudice it or any MC Admin Co LLC affiliated entity.

4.6



The Grantor shall indemnify the Grantee for its reasonable costs and expenses
properly incurred in connection with any such action or proceedings as are
referred to in Clause 4.4, such indemnity to be satisfied by way of an increase
in the Production Payment Percentage.

Withholding tax and gross up

4.7



All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings whatsoever, save only as provided in this Agreement
or as required by law.

4.8



Subject to Clause 4.10, if the Grantor becomes aware that any deduction or
withholding is required by law from any payment under this Agreement, then:

(a)



the Grantor shall notify the Grantee of the requirement to deduct or withhold an
amount;

(b)



the Grantor and the Grantee shall use reasonable endeavours so that payment can
be made without such a withholding or deduction;

(c)



in the event a withholding or deduction is required, the Grantor and the Grantee
shall agree to increase the Production Payment Percentage so that, overall, the
Grantee is in no better or worse position than it would have been had no
withholding or deduction been imposed.

4.9



To the extent that any deduction or withholding in respect of which an
additional amount has been paid under Clause 4.8 above results in the Grantee
obtaining a relief (all reasonable endeavours having been used to obtain such
relief), the Grantee shall pay to the Grantor, within ten (10) Business Days of
obtaining the benefit of the relief, an amount equal to the lesser of the value
of the relief obtained and the additional sum paid under Clause 4.8. The
Grantor, upon request of the Grantee, shall repay to the Grantee the amount paid
to the Grantor pursuant to this Clause 4.9 (plus any interest, penalties or
other charges imposed by the taxing authority) in the event that the Grantee is
required to repay such relief.

4.10



Clause 4.8(c) shall not apply to the extent that the deduction or withholding
would not have arisen but for an assignment by the Grantee of any of its rights
under this Agreement.





11

 

 

 

--------------------------------------------------------------------------------

 

 

FATCA

4.11



Any payor of an amount under this Agreement (the “Payor”), if requested by the
payee of such amount (the “Payee”), shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Payor as will enable
the Payor to determine whether or not the Payee is subject to United States
backup withholding or information reporting requirements or obligations to
deduct or withhold amounts required by sections 1471 to 1474 of the US Internal
Revenue Code (or any associated regulations or other official guidance, or any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction which facilitates the implementation of those sections). 

Co-operation

4.12



The Parties shall co-operate in completing any procedural formalities which the
Grantor concludes is necessary in relation to obtaining relief under any
applicable double taxation treaty in relation to any payments made under this
Agreement which are subject to UK taxation. 

4.13



If requested by the Grantor, the Grantee shall use all reasonable endeavours to
satisfy and maintain its tax residence for the purposes of any applicable double
taxation treaty between the UK and the jurisdiction of incorporation of the
Grantee, provided that the Grantee shall not be required to do so if it would
cause financial loss for it, MC Admin Co LLC or any MC Admin Co LLC affiliated
entity (unless the Grantor indemnifies the Grantee in respect of such loss). If
the Grantee considers that maintaining its tax residence in such manner would
cause such financial loss, the Grantee shall notify the Grantor.

VAT

4.14



All sums payable under or pursuant to this Agreement are (unless expressly
stated otherwise) exclusive of any applicable VAT which shall be payable upon
receipt of a valid VAT invoice. 

General

4.15



Unless otherwise provided, each Party shall be responsible for reporting and
discharging its own tax measured by the income, profit or gains of that Party.

Intention of the Parties

4.16



It is the intention of the Parties that the Production Payment be treated as
“carve-out production payment” within the meaning of section 636(a) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”) and a “contingent payment
debt instrument” that is subject to the “non-contingent bond method” within the
meaning of Treasury Regulation Section 1.1275-4(b) (the “CPDI Regulation”).

Reporting



12

 

 

 

--------------------------------------------------------------------------------

 

 

4.17



The “issue price”, “comparable yield” and “projected yield”, each as defined in
the CPDI Regulation, are set forth in the Relevant Schedule.

4.18



Subject to Clause 2.4, the indemnities contained in this Agreement shall survive
in full force for a period of six (6) years after the termination hereof in
accordance with Clause 2.2.

5.



MAINTENANCE OF THE LICENCES AND CONDUCT OF OPERATIONS

5.1



The Grantor shall comply with all the covenants and conditions contained in the
Licences and the JOAs and shall not exercise any right to surrender, determine,
wholly relinquish, terminate or abandon the Subject Interests or sell, transfer
or otherwise dispose of the whole or any portion of the Subject Interests other
than with the prior consent of the Grantee (such consent not to be unreasonably
withheld or delayed).

5.2



The Grantor shall take all reasonable and practical steps to enforce its rights
and pursue any and all claims and remedies under the JOAs and in respect of the
Licences and shall exercise its material discretions under the JOAs, all as a
non-operator, consistent with good United Kingdom North Sea oil field practice.

5.3



To the extent that the Grantor is entitled to influence operations carried out
in the relevant Blocks under the JOAs or the area covered by the Rochelle UUOA,
the Grantor shall carry on (and shall cause the relevant operator under the JOAs
to carry on) all operations in such areas diligently and in a good and
workmanlike manner consistent with good United Kingdom North Sea oil field
practice.  However, the nature and extent of such operations shall be determined
by the Grantor at its sole discretion.

6.



RIGHT TO AUDIT

6.1



The Grantee shall have the right for a period of twelve (12) months after the
end of each calendar year, during reasonable working hours, to audit those books
and records maintained by the Grantor insofar as they relate to any matter or
item required to determine the accuracy of any statements or payments made with
respect to the Production Payment during the preceding calendar year.  Such
audit shall be at the sole expense of the Grantee who shall give no less than
thirty (30) days’ notice to the Grantor of its intention to conduct such an
audit.

6.2



At the conclusion of the audit, the Parties shall use all reasonable endeavours
to settle all or any issues arising from the audit within ninety (90) days after
the conclusion of each audit.

6.3



The Parties shall have the right, on written notice given to the other Party, to
refer for expert determination pursuant to Clause 13 any matters which cannot be
resolved within such ninety (90) day period.

6.4



The Grantor shall, subject to all obligations of confidentiality to which is
bound, including under the Licences and the JOAs, provide copies of the
following to the Grantee as soon as reasonably practicable:



13

 

 

 

--------------------------------------------------------------------------------

 

 

(a)



estimates of Available Production in the forthcoming month and expected
prevailing market prices during said month;

(b)



material notices received from (i) the Secretary in relation to the Licences and
(ii) any other participant under the JOAs; and

(c)



all information relating to any event or proceeding which is expected to (i)
have a material adverse effect on the Subject Interests or (ii) cause a
cessation in Available Production.

7.



MEASUREMENT METHODS

7.1



Subject to Clause 7.2, for the proper measurement of all Petroleum produced and
saved from the Subject Interests, the Grantor shall use methods consistent with
good oilfield practice as set out in the DECC Measurement Guidance.

7.2



The Grantor may use alternative techniques to those identified in the DECC
Measurement Guidance provided that they can be shown to give a similar or
greater level of accuracy and reliability and provided that the proposed method
of measurement is acceptable to the Department for Energy & Climate Change.

8.



DEVELOPMENT

Save for the obligations of the Grantor expressly set out in Clauses 5.2 and
5.3, the Grantor shall be under no obligation to the Grantee to develop the
Subject Interests or any part thereof or to produce Petroleum which may be
within, upon or under the Subject Interests.

9.



CONFIDENTIALITY

The provisions of clause 8 of the Sale and Purchase Agreement shall be
incorporated into this Agreement mutatis mutandis.

10.



NOTICES

The provisions of clause 11 of the Sale and Purchase Agreement shall be
incorporated into this Agreement mutatis mutandis.

11.



ASSIGNMENT

11.1



Subject to Clause 11.2, neither Party may assign, or grant any Encumbrance
(other than any Encumbrances granted by the Grantee to its investors) over or
deal in any way with any of its rights under this Agreement, without the prior
written consent of the other Party (such consent not to unreasonably withheld or
delayed).

11.2



In the event that the Grantor sells, transfers or otherwise disposes of the
whole or any part of the Subject Interests and such sale, transfer or disposal
has been consented to by the Grantee pursuant to Clause 5.1, the Parties shall
in good faith and using all reasonable endeavours agree upon a corresponding
proportion of the rights, liabilities and obligations under this Agreement which
shall be transferred to and assumed by



14

 

 

 

--------------------------------------------------------------------------------

 

 

the purchaser. The Grantee shall, without warranty or representation and at the
expense of the Grantor, execute (i) such documents and agreements as may be
required to novate the released obligations to the purchaser of the Subject
Interests (or part thereof) and (ii) any and all necessary documents required to
unconditionally release the Grantor and each of its Affiliates from any security
or credit support obligations granted in connection with such released
obligations, so that the Grantor can transfer the Subject Interests (or part
thereof) to the purchaser free and clear of all Encumbrances. 

12.



GOVERNING LAW AND JURISDICTION

12.1



This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

12.2



Subject to Clause 13, the courts of England have exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement
(including a dispute relating to the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (a “Dispute”) and the Parties agree that the courts of England
are the most appropriate and convenient forum to settle Disputes and accordingly
no Party will argue to the contrary.

13.



EXPERT DETERMINATION

13.1



In the event of a request for expert determination pursuant to either Clause 3.6
or Clause 6.3, each matter of dispute shall be finally resolved and determined
by a mutually acceptable partner in the London office of a leading international
firm of chartered accountants, which individual shall have not less than ten
(10) years of experience in the United Kingdom North Sea oil and gas
industry.  If the Parties are unable to agree such appointment within a period
of thirty (30) days after the date of any referral by the relevant Party, then
either Party may request in writing such appointment be made by the President
for the time being of the Institute of Chartered Accountants for England and
Wales. 

13.2



Any such independent chartered account appointed hereunder shall act as an
expert and not as an arbitrator.  The Parties shall cooperate fully with any
such independent chartered accountant and for this purpose shall make available
to such independent chartered accountant all such books, records and statements
of account as he or she may reasonably require in order to reach a determination
hereunder.  The decision of the independent chartered accountant shall be given
in writing within sixty (60) days after the date of his or her appointment and,
in the absence of fraud, mistake of fact or law or other manifest error, will be
final and binding on the Parties.  The costs of the independent chartered
accountant shall be borne by the Parties in such proportion as the independent
chartered accountant shall determine and in the absence of such determination
shall be borne equally.

14.



GENERAL

14.1



The Parties shall, from time to time and at all times, do all such further acts
and execute and deliver all such further deeds and documents as shall be
reasonably



15

 

 

 

--------------------------------------------------------------------------------

 

 

required by the other Party in order to fully perform and carry out the terms of
this Agreement.

14.2



This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and permitted assigns.

14.3



No supplement to or modification of any provision of this Agreement shall be
binding unless executed in writing by each Party.

14.4



No waiver by either Party of any breach of a provision of this Agreement shall
be binding unless made expressly in writing.  Any such waiver shall relate only
to the breach to which it expressly relates and shall not apply to any
subsequent or other breach.

14.5



This Agreement, the Sale and Purchase Agreement and the Completion Documents
replace and supersede any and all previous agreements, whether written or oral,
between the Parties with respect to the Subject Interests insofar as such
agreements pertain to the payment to the Grantee by the Grantor of the
Production Payment.

14.6



Nothing in this Agreement shall be construed as creating a partnership,
association or trust of any kind or as imposing any partnership duty, liability
or obligation.

14.7



If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.  If any
invalid, unenforceable or illegal provision would be valid, enforceable or legal
if some part of it were deleted, the provision shall apply with whatever
modification is necessary to give effect to the commercial intention of the
Parties.

14.8



The operation of the Contracts (Rights of Third Parties) Act 1999 is hereby
excluded and no term of this Agreement is intended to be enforceable by any
person who is not a party to this Agreement, notwithstanding that any such term
of this Agreement may purport to confer, or may be construed as conferring any
benefit on such person and irrespective of whether such person is identified in
this Agreement. 

14.9



This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document, provided, however, that none of the counterparts will be
effective until both Parties have executed a counterpart hereof.  

14.10



The Grantor shall, on demand, pay to the Grantee the amount of all costs and
expenses (including legal fees) incurred by the Grantee in connection with the
enforcement of or preservation of any rights under this Agreement.

14.11



If, at any time on or after the date of this Agreement, EIC, the Grantor or any
of their Subsidiaries grants or has granted security over any of their
respective rights, interests or property to secure the Seller’s Grantor’s
obligations under the Revolving Credit Agreement and/or the New Pearl
Reimbursement Agreement (including, without limitation, pursuant to Section 7.18
of the Revolving Credit Agreement or Section 7.18 of the New Pearl Reimbursement
Agreement); which rights, interests and



16

 

 

 

--------------------------------------------------------------------------------

 

 

property are not subject to security granted in favour of Grantee to secure the
obligations of Grantor hereunder, the Grantor shall, or shall procure that,
concurrently therewith EIC, the Grantor or such Subsidiary (as applicable)
grants security in respect of the same rights, interests and property to Grantee
to secure the obligations of Grantor hereunder. Such security shall be granted
pursuant to security agreements, mortgages, deeds of trust or other documents,
instruments and agreements which are in substantially the same form (mutatis
mutandis) as the security agreements, mortgages, deeds of trust or other
documents, instruments and agreements pursuant to which security is granted to
secure the obligations under the Revolving Credit Agreement and/or the New Pearl
Reimbursement Agreement, except such security may vary as to lien priority. Any
collateral pledged to the Grantee in accordance with this Section 14.11 may be
disposed of, and the lien thereon released, pursuant to provisions which are
substantially the same as those set forth in Section 23(Termination)  of the New
York law security agreement described in paragraph (d) of the definition of
“Completion Documents” set out in the Sale and Purchase Agreement or clause 17
of the Security Agreement (as defined in the Sale and Purchase Agreement).

 

 

17

 

 

 

--------------------------------------------------------------------------------

 

 

AS WITNESS WHEREOF this Agreement has been executed and delivered as a deed by
the Parties on the day and year first above written.

EXECUTED and DELIVERED
as a Deed for and on behalf of:
ENDEAVOUR ENERGY UK LIMITED

acting by Catherine Stubbs, a director of ENDEAVOUR ENERGY UK LIMITED

 

/s/ Catherine L. Stubbs  (signature)

In the presence of:

/s/ Shannon Miller

Signature of Witness

 

Shannon Miller

Name of Witness

 

811 Main St., Ste. 2100, Houston, TX  77002

Address of Witness

 

Executive Assistant

Occupation of Witness

 

 

 

 





18

 

 

 

--------------------------------------------------------------------------------

 

 



EXECUTED and DELIVERED
as a deed by:
SAND WAVES S.A. in accordance with the laws of the jurisdiction of its
incorporation, in the presence of:

 

/s/ G.A van Huren /s/ S.P. Murray (signature)

 

 

/s/ Sebastien Gaddini

Signature of Witness

 

Sebastien Gaddini

Name of Witness

 

40, avenue Monterey L-2163 Luxembourg

Address of Witness

 

Principal Relationship Manager

Occupation of Witness

 





19

 

 

 

--------------------------------------------------------------------------------

 

 



Schedule 1

Settlement Date

Target Dollar Amount ($)

31-Mar-14

1,571,354.17

30-Jun-14

1,428,940.97

30-Sep-14

1,414,722.22

31-Dec-14

1,393,958.33

31-Mar-15

1,361,458.33

30-Jun-15

1,346,788.19

30-Sep-15

7,998,333.33

31-Dec-15

12,811,458.33

 

 

Termination Amount:

$29,327,013.89





20

 

 

 

--------------------------------------------------------------------------------

 

 



Schedule 1A

Settlement Date

Target Dollar Amount ($)

31-Mar-14

1,612,500.00

30-Jun-14

1,474,756.94

30-Sep-14

1,459,444.44

31-Dec-14

1,437,083.33

31-Mar-15

1,402,083.33

30-Jun-15

1,386,284.72

30-Sep-15

8,036,666.67

31-Dec-15

12,835,416.67

 

 

Termination Amount:

$29,644,236.11

 



21

 

 

 

--------------------------------------------------------------------------------

 

 



Schedule 2

In accordance with Clause 4.16 of this Agreement, the parties to the Agreement
intend for the Production Payment to be treated as a "contingent payment debt
instrument" within the meaning of United States Treasury Regulations Section
1.1275-4 for U.S. federal income tax purposes.

 

 

 

 

 

 

 

The debt instrument reflected by the Production Payment will be issued with
"original issue discount."  The issue price is $25,000,000, total amount of
original issue discount is $4,327,014, the issue date is December 12, 2013, and
the comparable yield on the issue date is 10.25312%, compounded quarterly.

 

 

 

 

 

 

 

Projected Payment Schedule

 

Date of Projected Payment

 

Noncontingent Payment

 

Contingent Payment

 

 

 

 

 

 

 

 

 

12/12/13

 

 

 

      $ (25,000,000.00)

 

 

03/31/14

 

$
0.00 

 

            1,571,354.17

 

 

06/30/14

 

$
0.00 

 

            1,428,940.97

 

 

09/30/14

 

$
0.00 

 

            1,414,722.22

 

 

12/31/14

 

$
0.00 

 

            1,393,958.33

 

 

03/31/15

 

$
0.00 

 

            1,361,458.33

 

 

06/30/15

 

$
0.00 

 

            1,346,788.19

 

 

09/30/15

 

$
0.00 

 

            7,998,333.33

 

 

12/31/15

 

$
0.00 

 

          12,811,458.33

 

 





22

 

 

 

--------------------------------------------------------------------------------

 

 



Schedule 2A

 

In accordance with Clause 4.16 of this Agreement, the parties to the Agreement
intend for the Production Payment to be treated as a "contingent payment debt
instrument" within the meaning of United States Treasury Regulations Section
1.1275-4 for U.S. federal income tax purposes.

 

 

 

 

 

 

 

The debt instrument reflected by the Production Payment will be issued with
"original issue discount."  The issue price is $25,000,000, total amount of
original issue discount is $4,644,236, the issue date is December 12, 2013, and
the comparable yield on the issue date is 11.03104%, compounded quarterly.

 

 

 

 

 

 

 

Projected Payment Schedule

 

Date of Projected Payment

 

Noncontingent Payment

 

Contingent Payment

 

 

 

 

 

 

 

 

 

12/12/13

 

 

 

      $ (25,000,000.00)

 

 

03/31/14

 

$
0.00 

 

            1,612,500.00

 

 

06/30/14

 

$
0.00 

 

            1,474,756.94

 

 

09/30/14

 

$
0.00 

 

            1,459,444.44

 

 

12/31/14

 

$
0.00 

 

            1,437,083.33

 

 

03/31/15

 

$
0.00 

 

            1,402,083.33

 

 

06/30/15

 

$
0.00 

 

            1,386,284.72

 

 

09/30/15

 

$
0.00 

 

            8,036,666.67

 

 

12/31/15

 

$
0.00 

 

          12,835,416.67

 

 



23

 

 

 

--------------------------------------------------------------------------------